Case 1:20-cv-24477-JEM Document 9 Entered on FLSD Docket 11/19/2020 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                      Case Number: 20-24477-CIV-MARTINEZ-BECERRA

 VICTOR ARIZA,

         Plaintiff,

 v.


 INTERNATIONAL VAPOR GROUP, LLC,

       Defendant.
 ______________________________________/
                            ORDER ON NOTICE OF SETTLEMENT

         THIS CAUSE came before the Court upon Plaintiff’s Notice of Settlement [ECF No. 8],
 which states that the parties have settled this case. Accordingly, it is:
         ORDERED AND ADJUDGED as follows:
         1.      The parties shall file either a Notice of Dismissal (if the Defendant has not served
 an answer or motion for summary judgment) or a Stipulation of Dismissal (signed by all parties
 who have appeared in this action), which must be filed with the Clerk of the Court; a proposed
 Order of Dismissal or Final Judgment; and any other documents necessary to conclude this action
 on or before 30 days of the date of this Order.
         2.      If the parties fail to comply with this Order, the Court shall dismiss this case without
 prejudice without any further warning.
         3.      The Clerk is DIRECTED to DENY ALL PENDING MOTIONS AS MOOT.
         4.      The Clerk shall ADMINISTRATIVELY CLOSE this case for statistical
 purposes only. This shall not affect the substantive rights of the parties.
         DONE AND ORDERED in Chambers at Miami, Florida, this 19th day of November,
 2020.


                                                        ____________________________________
                                                        JOSE E. MARTINEZ
 Copies provided to:                                    UNITED STATES DISTRICT JUDGE
 Magistrate Judge Becerra
 All Counsel of Record
